 

Exhibit 10.2

 

[g201411100109019051604.jpg]

www.akebia.com

Akebia Therapeutics, Inc.

245 First Street

Suite 1100

Cambridge, MA 02142

 

August 5, 2014                        

Robert Shalwitz, M.D.

2549 Bryden Rd

Bexley, OH 43209

Re: Consulting Agreement

Dear Bob:

This letter agreement (“Agreement”) will confirm the agreement between you and
Akebia Therapeutics, Inc. (the “Company”) concerning your engagement to provide
certain consulting services following the conclusion of your full-time
employment with the Company on December 31, 2014.

1.            Services. You agree to provide services as requested by the
Company. The services to be provided hereunder shall include advising the
Company with respect to its research, pre-clinical and clinical development
activities, manufacturing processes, intellectual property portfolio, and such
other assistance as specifically requested by your designated Company contact
(in the aggregate, the “Services”). Your designated Company contact for this
engagement is John P. Butler, Chief Executive Officer. The term of this
Agreement shall, subject to your continued full-time employment with the Company
through December 31,2014, commence on January 1, 2015 (the “Effective Date”) and
continue for a period of twenty-four (24) months, unless extended by mutual
agreement of the parties or earlier terminated as provided herein (the
“Consulting Period”). You agree to devote as much business time as is necessary
to properly perform the Services, but no more than (i) thirty (30) hours per
month during the first twelve (12) months of the Consulting Period and (ii) ten
(10) hours per month during the second twelve (12) months of the Consulting
Period, unless otherwise agreed upon by the parties. If you receive approval to
devote more than the maximum hours set forth above to perform the Services, you
will receive additional consideration from the Company as set forth in
Section 3(b) below.

2.            Relationship of Parties. It is expressly agreed that, in providing
the Services to the Company under this Agreement, you will be an independent
contractor and that you will not be an employee or agent of the Company and that
nothing herein is intended to create an employment relationship between you and
the Company. It is also agreed that you shall have no right to make any
commitments on behalf of the Company without the express written consent of your
designated contact or a properly authorized Company officer. You are free to
accept engagements from others during the Consulting Period, so long as those
engagements do not prevent you from performing the Services or otherwise violate
your obligations under this Agreement, including those obligations set forth in
Sections 6, 7 and 8. In addition to your obligations under this Agreement, you
acknowledge your additional obligations set forth in (i) the Employee Agreement
(Confidentiality, Non-Solicitation, Non-Competition and Developments Agreement)
between you and the Company dated February 10, 2014 (the “Employee Agreement”)
and attached hereto as Exhibit A, which shall remain in full force and effect
and is incorporated into this Agreement by reference, and (ii) the Separation
Agreement between you and the Company dated as of August 5, 2014 (the
“Separation Agreement”). For the avoidance of doubt, this Agreement shall be
void ab initio if you fail to execute or revoke the Separation Agreement or if
you fail to remain employed by the Company through December 31, 2014 in
accordance with the terms of the Separation Agreement.

3.            Consideration.

(a)            In consideration for the Services provided hereunder, each of
your equity awards will remain outstanding during the Consulting Period and each
of your equity awards that are unvested as of December 31, 2014 will continue to
vest during the Consulting Period, in each case, in accordance with the terms of
the applicable equity plan and the equity award agreement between you and the
Company and subject to the provisions of this Agreement. Notwithstanding the
foregoing or the provisions of Company’s equity plans or any applicable equity
award agreement to the contrary, 100% of any outstanding unvested stock options
and restricted shares shall immediately vest upon (i) your death during the
Consulting Period, (ii) a Change of Control that is consummated during the
Consulting Period, (iii) termination of this Agreement by the Company (or any
successor in-interest or assignee) other than for Cause (as defined below) or
(iv) expiration of this Agreement by its terms at the end of the twenty-four
(24) month period beginning on the Effective Date, provided in each case that
you have not breached any provisions of this Agreement or the Separation
Agreement during the Consulting Period.

 

--------------------------------------------------------------------------------

 

(b)             In addition, in the event that the time you devote to the
Services exceeds the maximum number of hours set forth in Section 1 above, and
provided you receive approval for such time in accordance with Section 1 above,
the Company will compensate you for those hours in excess of the maximum hours
set forth in Section 1, at a rate of $400 per hour, within thirty (30) days of
receipt of an invoice for Services rendered. You will keep records of any hours
worked under this Agreement, and will make those records available to the
Company upon its reasonable request.

4.            Expenses. The Company will reimburse your reasonable and necessary
business expenses directly incurred by you in the performance of the Services
under this Agreement during the Consulting Period, subject to prior approval of
such expenses and timely submission of such documentation and substantiation as
the Company may require. You agree to submit monthly requests for reimbursement
of expenses. The Company will pay properly documented expenses within thirty
(30) days after receipt of properly documented requests. Any reimbursements
provided hereunder that would constitute nonqualified deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended from
time to time, and guidance issued thereunder, including exemptive and transition
relief provisions, shall be subject to the following additional rules: (i) no
reimbursement of any such expense shall affect your right to reimbursement of
any other such expense in any other taxable year; (ii) reimbursement of the
expense shall be made not later than the end of your taxable year following the
taxable year in which the expense was incurred; and (iii) the right to
reimbursement shall not be subject to liquidation or exchange for any other
benefit.

5.            Taxes, Insurance and Benefits. As an independent contractor, you
shall be solely responsible for all insurance including, but not limited to,
workers’ compensation insurance and unemployment insurance, if required, and for
the withholding and payment of all federal, state and local income taxes, social
security and Medicare taxes and other legally-required payments on sums received
from the Company under this Agreement. As applicable, the Company will provide
you with an IRS Form 1099 evidencing all consideration paid by it to you in
connection with this engagement. You will also be solely responsible for any
comprehensive general liability, automobile or other insurance which you decide
to obtain and keep in effect.

Because you are an independent contractor, neither you nor any dependent or
other individual claiming through you will be eligible to participate in, or
receive benefits under, any of the employee benefit plans, programs, agreements
or arrangements maintained by the Company, other than as set forth in the
Separation Agreement or in Section 3(a) hereof.

6.            Confidentiality and Related Matters.

(a)           Confidential Information. Your confidentiality obligations shall
be as set forth in the Employee Agreement. The defined term, “Term”, which is
defined in Section 1 of the Employee Agreement, shall be amended and restated to
replace “employment” with “consulting services”. In addition, any and all other
references to “employment” in the Employee Agreement shall be deemed to also
include the Services provided hereunder.

(b)           Protection of Documents. All documents, records and files, in any
media of whatever kind and description, relating to the business, present or
otherwise, of the Company or any of its Affiliates, and any copies, in whole or
in part, thereof (the “Documents”), whether or not prepared by you, shall be the
sole and exclusive property of the Company. You agree to safeguard all Documents
and to surrender to the Company, at the time the Consulting Period terminates or
at such earlier time or times as the Company may specify, all Documents then in
your possession or control. You also agree to disclose to the Company, at the
time the Consulting Period terminates or at such earlier time or times as the
Company may specify, all passwords necessary or desirable to obtain access to,
or that would assist in obtaining access to, any information which you have
password-protected on any computer equipment, network or system of the Company
or any of its Affiliates.

(c)            No Public Comment. During the Consulting Period and thereafter,
you shall not give any statement or make any announcement, directly or
indirectly, orally or in writing, publicly or to the media (electronic, print or
otherwise), about the Company or any of its Affiliates without the prior written
consent of the Chief Executive Officer of the Company or his expressly
authorized representative.

7.            Assignment of Rights to Intellectual Property. You shall disclose
and assign all rights to Intellectual Property of the Company as set forth in
Section 5 of the Employee Agreement.

 

-2-

--------------------------------------------------------------------------------

 

8.            Restricted Activities. In consideration of the continued vesting
of your equity awards during the Consulting Period, you acknowledge and agree
that the following restrictions on your activities during and after the
Consulting Period, as well as the restrictions set forth in Sections 6, 7 and 8
of the Employee Agreement, are necessary to protect the goodwill, Confidential
Information, trade secrets and other legitimate interests of the Company and its
Affiliates:

(a)            Conflicts of Interest Prohibited. You agree that, during the
Consulting Period, you will not undertake any outside activity, whether or not
competitive with the business of the Company or its Affiliates that could
reasonably give rise to a conflict of interest or otherwise interfere with your
performance of the Services.

(b)            Non-Solicitation of Investors, Business Partners or Vendors.
During the Consulting Period, you agree that you will not directly or indirectly
solicit or encourage any investor, business partner or vendor of the Company or
any of its Affiliates to terminate or diminish its relationship with them.

9.            Enforcement. In signing this Agreement, you give the Company
assurance that you have carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed on you under
Sections 6, 7 and 8 hereof and Sections 6, 7 and 8 of the Employee Agreement
(the “Restrictive Covenants”). You agree without reservation that these
restraints are necessary for the reasonable and proper protection of the Company
and its Affiliates, and that each and every one of the restraints is reasonable
in respect to subject matter, length of time and geographic area. You further
agree that, were you to breach any of the Restrictive Covenants, the damage to
the Company and its Affiliates would be irreparable. You therefore agree that if
you breach any of the Restrictive Covenants, the Company, in addition to any
other remedies available to it including those set forth in Section 10 hereof,
shall be entitled to (i) immediately cease all consideration provided under this
Agreement (including, without limitation, continued vesting of your equity
awards pursuant to Section 3(a) of this Agreement) and all compensation and
benefits provided under the Separation Agreement (including, without limitation,
any severance payments, benefits and equity) and (ii) preliminary and permanent
injunctive relief against any breach or threatened breach by you of any of those
covenants, without having to post bond, together with an award of its reasonable
attorney’s fees incurred in enforcing its rights hereunder. So that the Company
may enjoy the full benefit of the Restrictive Covenants, you further agree that
the restricted period shall be tolled, and shall not run, during the period of
any breach by you of any of the Restrictive Covenants. You and the Company
further agree that, in the event that any provision of the Restrictive Covenants
are determined by any court of competent jurisdiction to be unenforceable by
reason of its being extended over too great a time, too large a geographic area
or too great a range of activities, that provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law. It is
also agreed that each of the Company’s Affiliates shall have the right to
enforce all of your obligations to that Affiliate under this Agreement
including, without limitation, pursuant to the Restrictive Covenants. Finally,
no claimed breach of this Agreement or other violation of law attributed to the
Company, or change in the nature or scope of your relationship with the Company,
shall operate to excuse you from the performance of your obligations under the
Restrictive Covenants.

10.            Termination.

(a)            This Agreement and your Services may be terminated by you or the
Company upon thirty (30) days’ written notice to the other, except that the
Company may terminate this Agreement immediately for Cause. For purposes of this
Agreement, and in each case as determined by the Compensation Committee of the
Company’s Board of Directors in its sole and reasonable discretion, the
following will constitute “Cause”: (i) your indictment or conviction for either
any felony offense or any other crime involving dishonesty; (ii) your
participation in any fraud, theft, embezzlement or other misconduct or act of
dishonesty involving the Company or any of its subsidiaries; (iii) your
intentional damage to any property of the Company or any of its subsidiaries;
(iv) your breach of the duty of good faith and fair dealing that you owe to the
Company or any of its subsidiaries; (v) your breach or violation of any
agreement with the Company or any of its subsidiaries, including, without
limitation, your Employee Agreement; (vi) any conduct by you that in the good
faith and reasonable determination of the Board of Directors demonstrates gross
unfitness to serve; (vii) your failure to comply with the code of conduct of the
Company or any of its subsidiaries or any other policies of the Company that
have been approved by the Board of Directors or its authorized delegate;
(viii) your insubordination or failure to follow the directions of the Board of
Directors or of the Chief Executive Officer of the Company; or (ix) any other
conduct by you that could be expected to be harmful to the business, interests
or reputation of the Company or any of its subsidiaries. Upon termination of
this Agreement by you for convenience or by the Company for Cause, the unvested
portions of your equity awards shall immediately terminate without payment of
consideration therefor and any and all other consideration provided under this
Agreement (including, without limitation, continued vesting of your equity
awards pursuant to Section 3(a) of this Agreement) and all compensation and
benefits provided under the Separation Agreement (including, without limitation,
any severance payments, benefits and equity) shall immediately cease. Upon
termination of this Agreement, the Consulting Period shall end and the Company
shall have no further obligation to you, other than for payment of un-reimbursed
expenses that were pre-approved and are satisfactorily documented.

 

-3-

--------------------------------------------------------------------------------

 

(b)            Notwithstanding the provisions of the Company’s equity plans or
any applicable equity award to the contrary, the following rules will apply to
your equity awards upon the termination of this Agreement, the Consulting Period
and your Services. All equity awards that are unvested on the date this
Agreement ends shall, after giving effect to any accelerated vesting pursuant to
Section 3(a) above, immediately terminate without payment of consideration
therefor.

(i)            Subject to (ii) and (iii) below, each stock option that is vested
and exercisable on the date this Agreement and the Consulting Period ends upon
termination by the Company other than for Cause or upon expiration of the
Agreement by its terms at the end of the twenty-four (24) month period beginning
on the Effective Date (after giving effect to the accelerated vesting in
Section 3(a) above) will remain exercisable until the earlier of (i) the last
day of the twelve (12)-month period beginning on the last day of the Consulting
Period or (ii) the expiration of the term of the stock option as set forth in
the applicable stock option agreement, and will thereupon terminate.

(ii)            Each stock option that is vested and exercisable on the date of
your death (after giving effect to the accelerated vesting in Section 3(a)
above) will remain exercisable by your estate or a person who acquired the right
to exercise such stock option by bequest or inheritance until the earlier of (i)
the last day of the one (1)-year period ending with the first anniversary of
your death or (ii) the expiration of the term of the stock option as set forth
in the applicable stock option agreement, and will thereupon terminate.

(iii)            Each stock option that is vested and exercisable on the date
the Consulting Period ends upon termination of this Agreement by you for
convenience or by the Company for Cause will remain exercisable until the
earlier of (i) the last day of the ninety (90)-day period beginning on the last
day of the Consulting Period or (ii) the expiration of the term of the stock
option as set forth in the applicable stock option agreement, and will thereupon
terminate.

11.              Survival. Provisions of this Agreement shall survive any
termination if so provided herein or if necessary or desirable to accomplish the
purposes of other surviving provisions.

12.              Governing Law/Dispute Resolution. This Agreement shall be
governed and construed, and the rights and obligations of the parties hereto
shall be determined, in accordance with the laws of the State of Ohio, without
regard to its conflicts of law principles.

13.             Notices. Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
service or deposited in the United States mail, postage prepaid, registered or
certified, and addressed as follows:

Consultant:

Robert Shalwitz, M.D.

2549 Bryden Rd

Bexley, OH 43209

Company:

Akebia Therapeutics, Inc.

Attention: Chief Executive Officer

245 First Street, Suite 1100

Cambridge, MA 02142

with a copy to:

Akebia Therapeutics, Inc.

Attention: General Counsel

245 First Street, Suite 1100

Cambridge, MA 02142

 

-4-

--------------------------------------------------------------------------------

 

14.             Definitions. Words or phrases which are initially capitalized or
are within quotation marks shall have the meanings provided in this Section and
as provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

(a)             “Affiliates” means all persons and entities directly or
indirectly controlling, controlled by or under common control with the Company,
where control may be by management authority, equity interest or otherwise.

(b)             “Confidential Information” shall have the definition set forth
in the Employee Agreement.

(c)             “Intellectual Property” shall have the definition set forth in
the Employee Agreement.

(d)             “Change of Control” means the occurrence of any of the following
events other than in connection with the consummation of an initial public
offering of the Company’s securities:

(i)             any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) who is not a shareholder of
the Company as of the date of this Agreement or an affiliate thereof is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities;

(ii)             a change in the composition of the Board occurring within a
two-year period, as a result of which less than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the remaining Incumbent Directors at the time of such election or
nomination (but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company);

(iii)             the date of the consummation of a merger, scheme of
arrangement or consolidation of the Company with any other corporation that has
been approved by the stockholders of the Company, other than a merger, scheme of
arrangement or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

(iv)             the date of the consummation of the sale or disposition by the
Company of all or substantially all the Company’s assets.

Notwithstanding the foregoing, a transaction will not constitute a Change in
Control if: (a) its sole purpose is to change the domicile of the Company’s
incorporation; or (b) its sole purpose is to create a holding company that will
be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction. In all respects, the
definition of Change in Control shall be interpreted to comply with Code
Section 409A, and any successor statute, regulation and guidance thereto.

15.            Severability. If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

16.             Miscellaneous. This Agreement contains the entire agreement
between you and the Company, and replaces all prior agreements between you and
the Company, whether written or oral, other than the Employee Agreement, the
Separation Agreement and, except as otherwise explicitly modified herein or in
the Separation Agreement, the award agreements evidencing all prior equity
awards, with respect to the Services to be provided by you to the Company
pursuant to this Agreement. This Agreement may not be amended and no breach will
be waived unless agreed in a signed writing by you and an authorized officer of
the Company.

 

-5-

--------------------------------------------------------------------------------

 

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me. The Agreement will take effect as a legally-binding agreement
between you and the Company as of the Effective Date.

 

Very truly yours,

 

/s/ John P. Butler

John P. Butler

President and Chief Executive Officer

 

Accepted and agreed:

 

/s/ Robert Shalwitz

Robert Shalwitz, M.D.

 

Date:

 

August 5, 2014

 

 

 

 

-6-

--------------------------------------------------------------------------------

 

Exhibit A

Employee Agreement

 

 

 

 

-7-

--------------------------------------------------------------------------------

 

EMPLOYEE AGREEMENT

CONFIDENTIALITY, NON-SOLICITATION,

NON-COMPETITION AND DEVELOPMENTS AGREEMENT

In consideration of my employment and/or continued employment by Akebia
Therapeutics, Inc. (“Akebia” or “the Company”), my access to Akebia confidential
and proprietary business information, and the discretionary grant to me of
equity in the Company, I hereby covenant and agree with the Company as follows:

1.            Term of Agreement: The term of this Agreement shall be for a
period com-mencing on the date hereof and ending twelve (12) months after the
date on which my employment with the Company terminates for any reason, whether
voluntarily or involuntarily (hereafter, the “Term”).

2.            Exclusivity of Services: During the period of my employment by the
Company, I shall devote my full time and best efforts to the business of the
Company and I shall neither pursue, directly or indirectly, alone or as a
partner, joint venturer, officer, director, employee, consultant, agent,
independent contractor or stockholder of any company or business, any business
opportunity outside the Company, nor take any position with any organization
other than the Company, without the written approval of the Chief Executive
Officer of the Company.

3.            Confidentiality / Non-Disclosure

(a)             During the term of my employment by the Company and at any time
following the termination of my employment by the Company for any or no reason,
whether voluntary or involuntary, with or without cause, I will not, without the
express prior written consent of the Company, disclose to others, use or publish
(other than as may be required by my duties while employed by the Company in the
ordinary course of the Company’s business) any proprietary, secret or
confidential information of the Company (“Confidential Information”), which for
the purposes hereof shall include, without limitation, information designated by
the Company as “proprietary,” “secret,” or “confidential” (or otherwise
similarly designated) or information which is not generally known to those
outside of the Company detailing, listing, describing or otherwise relating to:

(i)             the business, conduct or operations of the Company or any of the
Company’s customers, licensors, licensees, collaborators, suppliers, vendors, or
consultants, including (without limitation) customer lists and customer contact
information; manufacturing, development and other technical methodologies,
processes and applications; production schedules; financial plans, information
and data; pricing information; business and/or product development plans;
marketing plans; drug formulations; and clinical trial data (including, without
limitation, the identity of and information about trial participants; trial
results; and related regulatory actions or inactions);

(ii)             any materials, devices, processes, methods, know-how, ways of
business, programs, formulae, compositions, compounds, technology, intellectual
property, inventions, research, development and the like, used in organizing,
researching, developing, promoting, managing or exploiting the Company’s
products or product candidates; or

(iii)             the existence or betterment of, or possible new uses or
applications for, any of the Company’s products or product candidates.

I acknowledge that the obligations of confidentiality set forth in this
Section 3 extend to any proprietary information of any third parties contracting
with the Company, whether or not the Company has undertaken an express
obligation of confidentiality with regard to such parties.

(b)             I acknowledge that the Company is now and may hereafter be
subject to non-disclosure or confidentiality agreements with third persons
pursuant to which the Company must protect or refrain from use of proprietary
information which is the property of such third persons. I hereby agree upon the
direction of the Company to be bound by the terms of such agreements in the
event I have access to the proprietary information protected thereunder to the
same extent as if I was an original individual signatory thereto.

4.            Return of Property: Upon the termination of my employment (and
regardless of whether such termination is voluntary or involuntary), I will
promptly return to the Company all of its property, including but not limited to
all Confidential Information, documents, data and files (whether in electronic
or hard copy form, and all copies and drafts thereof); keys, access card or
badges; Company-issued credit cards; computers, cell phones or PDAs; and any
other tangible equipment. By signing below, I authorize the Company to deduct
from my final paycheck the cost of replacing any property that I fail to return.

 

--------------------------------------------------------------------------------

 

5.            Assignment of Rights to Intellectual Property

(a)             I agree that during my employment I shall not make, use or
permit to be used any notes, memoranda, reports, lists, records, drawings,
sketches, specifications, software programs, intellectual property, data,
documentation or other materials of any nature relating to any matter within the
scope of the business of the Company or concerning any of its dealings or
affairs other than for the benefit of the Company. I further agree that I shall
not, after the termination of my employment (regardless of whether such
termination is voluntary or involuntary), use or permit to be used any such
notes, memoranda, reports, lists, records, drawings, sketches, specifications,
software and/or hardware programs, intellectual property, data, documentation or
other materials, it being agreed that all of the foregoing shall be and remain
the sole and exclusive property of the Company and that immediately upon the
termination of my employment I shall deliver all of the foregoing, and all
copies thereof, to the Company, at its main office or at my assigned work
location.

(b)             If at any time or times during my employment I shall (either
alone or with others) develop intellectual property (whether or not patentable
or registrable under copyright or similar statutes or subject to analogous
protection; hereinafter “Intellectual Property”), such Intellectual Property and
the benefits thereof shall immediately become the sole and absolute property of
the Company and its assigns, and I shall promptly disclose to the Company (or
any persons designated by it) such Intellectual Property and hereby assign any
rights I may have or acquire in the Intellectual Property and benefits and/or
rights resulting therefrom to the Company and its assigns without further
compensation and shall communicate, without cost or delay, and without
publishing the same, all available information relating thereof (with all
necessary plans and models) to the Company.

(c)             Upon disclosure of such Intellectual Property to the Company, I
will, during my employment and at any time thereafter, at the request and cost
of the Company, sign, execute, make and do all such deeds, documents, acts and
things as the Company and its duly authorized agents may reasonably require to:

(i)             apply for, obtain and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and

(ii)             defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.

In the event the Company is unable, after reasonable effort, to secure my
signature on any letters patent, copyright or other analogous protection
relating to Intellectual Property, whether because of my physical or mental
incapacity or for any other reason whatsoever, I hereby irrevocably designate
and appoint the Company and its duly authorized officers and agents as my agent
and attorney-in-fact, to act for and in my behalf and stead to execute and file
any such application or applications and to do all other lawfully permitted acts
and to further the prosecution and insurance of letters patent, copyright or
other analogous protection thereon with the same legal force and effect as if
executed by me.

(d)             I represent that the Intellectual Property identified in Exhibit
A hereto comprises all the Intellectual Property which I have developed prior to
my employment by the Company, which Intellectual Property is excluded from this
Agreement (“Prior Development”). I understand that it is only necessary to list
the title and purpose of such Intellectual Property but not details thereof.

(e)             If, in the course of my employment with the Company, I
incorporate a Prior Development into any product or service offered or sold by
the Company, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, import,
modify, use, offer to sell, and sell such Prior Development. Notwithstanding the
foregoing, I agree that I will not incorporate, or permit to be incorporated,
Prior Developments in any Products without the Company’s prior written consent.

6.             Non-Competition: During the Term, I will not, without the
Company’s prior written consent, directly or indirectly: (a) become employed by
or render any service to any person or entity that competes with the Business of
the Company; or (b) alone or as a partner, joint venturer, officer, director,
employee, consultant, agent, independent contractor or stockholder of any
company or business, engage in any business activity that directly or indirectly
competes with any of the products being developed, marketed, distributed,
planned, sold or otherwise provided by the Company at such time. For the purpose
of this Agreement, the “Business of the Company” means the research,
development, licensing and/or commercialization of one or more products
(i) related to the treatment of anemia and related conditions and/or (ii) based
on hypoxia-inducible factor (HIF) biology or hypoxia-inducible factor prolyl
hydoxylase (HIF-PH) biology. The foregoing, however, shall not prevent (A) your
passive ownership of two percent (2%) or less of the equity securities of any
publicly traded company or (B) your provision of consulting services to Aerpio
Therapeutics, Inc., but only to the extent your provision of such services does
not otherwise violate the provisions of this Agreement.

 

-2-

--------------------------------------------------------------------------------

 

7.            Non-Solicitation of Employees: During the Term, I will not,
directly or indirectly, in any way encourage, induce or solicit (or attempt to
encourage, induce or solicit) any employee, consultant or independent contractor
to terminate his, her or its relationship with the Company.

8.             Non-Solicitation of Certain Third Parties: I understand and agree
that the relationship between the Company and certain third parties constitutes
a valuable asset of the Company and may not be converted to my own use.
Accordingly, during the Term, I will not, directly or indirectly (i) call-on,
solicit, divert, take away or do business with (or in any manner attempt to
call-on, solicit, divert, take away or do business with) any past, present or
prospective customer, account, collaborator, licensee or other business relation
of the Company with whom I interacted or learned of during my employment with
the Company; (ii) in any way interfere with the relationship between any such
customer, account, collaborator, licensee or business relation and the Company;
or (iii) solicit or encourage any customer, account, collaborator, licensee or
other business relation of the Company to terminate or diminish its relationship
with the Company.

9.            No Conflicting Obligations: I hereby represent that, except as I
have disclosed in writing to the Company, I am not a party to, or bound by the
terms of, any agreement with or obligation to any previous employer or other
party to refrain from using or disclosing any trade secret or confidential or
proprietary information in the course of my employment with the Company or to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party. I further represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement or obligation to keep in confidence proprietary
information, knowledge or data acquired by me in confidence or in trust prior to
or during my employment with the Company, and I will not disclose to the Company
or induce the Company to use any confidential or proprietary information or
material belonging to any previous employer or others. By signing below, I
acknowledge that the Company has instructed me not to bring to the Company’s
premises, install on any Company computer, use, or disclose any confidential
information belonging to a third party during my employment with the Company.

10.            Remedies for Breach: I agree that my breach of any covenant in
this Agreement will cause irreparable damage to the Company and that, in the
event of such breach, the Company shall have, in addition to any and all
remedies of law, the right to an injunction, specific performance or other
equitable relief to prevent the violation of my obligations hereunder. I
understand and agree that in the event I breach any of the covenants contained
herein during the Term, the Term shall be extended automatically. The duration
of such extension shall equal the period of time between the date I began such
violation and the date I permanently cease such violation. I further understand
and agree that in the event I breach or fail to honor any term of this
Agreement, and the Company is successful in whole or in part in any legal or
equitable action to defend its rights under or to enforce any terms of this
Agreement, I shall be required to reimburse the Company for all costs, expenses
and reasonable attorneys’ fees associated with such action.

11.            Employment at Will: I acknowledge and agree that this Agreement
does not constitute an express or implied employment contract and that my
employment with the Company will be on an “at-will” basis. Accordingly, I
understand that this Agreement does not create an obligation on the Company or
any other person or entity to continue my employment and that either the Company
or I may terminate my employment at any time, for any or no reason, with or
without cause.

12.            Modification and Waiver: Any amendment to or modification of this
Agreement, and any waiver of any provision hereof, shall be valid only if set
forth in a writing signed by the Chief Executive Officer of the Company. Any
waiver by the Company of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach hereof.

13.            Severability: I hereby agree that each provision herein shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. Moreover, if one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to scope, activity or
subject so as to be unenforceable at law, such provision or provisions shall be
construed by the appropriate judicial body by limiting and reducing it or them,
so as to be enforceable to the maximum extent compatible with applicable law.

14.            Applicable Law / Jurisdiction / Jury Waiver: This Agreement shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the conflicts of laws principles thereof. In
addition, I acknowledge that because I will have regular interaction with
Company representatives based in Massachusetts, any dispute concerning this
Agreement shall be heard by a court of competent jurisdiction within
Massachusetts. By signing below, I acknowledge that I am subject to the personal
jurisdiction of the Massachusetts courts in any county where the Company has
operations or facilities. Both parties further agree that any such dispute shall
be tried by a judge alone, and both parties hereby waive and forever renounce
the right to a trial before a civil jury in any such dispute.

15.            Successors and Assigns: The term “Company” shall include Akebia
Therapeutics, Inc. and any of its subsidiaries, subdivisions or affiliates. The
Company shall have the right to assign this Agreement to its successors and
assigns, and all covenants and agreements hereunder shall inure to the benefit
of and be enforceable by said successors or assigns.

 

-3-

--------------------------------------------------------------------------------

 

16.            Survival / Changes in Role or Title: I acknowledge that my
covenants in this Agreement are given in exchange for, among other things, my
employment and the terms and conditions of such employment. My covenants are not
tied to my present role, title or responsibilities. Therefore, the covenants in
this Agreement shall survive any change in my role, title, responsibilities,
compensation, benefits, or any other term or condition of my employment.

17.            Notification of New Employers: During the Term I hereby agree to
provide a copy of this Agreement to any employer or prospective employer, and I
hereby authorize the Company to provide copies of this Agreement to any person
or entities that may or does employ or do business with, or consider employing
or doing business with, me in the future.

18.            Entire Agreement: This Agreement supersedes any and all prior
oral and/or written agreements, and sets forth the entire agreement, between you
and the Company with respect to the subject matter hereof.

 

Very truly yours,

 

/s/ John P. Butler

John P. Butler

Chief Executive Officer

Intending to be legally bound hereby, I have signed this Agreement under seal as
of the day and year written below.

AGREED TO AND ACCEPTED

 

By:

 

/s/ Robert Shalwitz

  

Date:

 

February 10, 2014

 

Name:

 

Robert Shalwitz

  

 

 

 

 

 

 

 

-4-

--------------------------------------------------------------------------------

 

Alternative to Exhibit A

Employee Agreement

TO: Akebia Therapeutics

FROM: Robert Shalwitz, MD

DATE: February 9, 2014

Subject: Previous and Ongoing Inventions

Dr. Shalwitz is involved with extensive previous and ongoing discovery and
invention at Robert’s Remedies, LLC and Aerpio Therapeutics, Inc.

Robert’s Remedies, LLC focuses on the areas of yeast and probiotic extracts for
various cosmetic and therapeutic purposes. There is no existing or known overlap
between the research for Robert’s Remedies and Akebia Therapeutics, Inc.

Aerpio Therapeutics, Inc. focuses on research on HPTPβ, TIE-2, and HIF-lα. There
is potential overlap between the companies on the HIF research, though the
compounds used to achieve HIF stabilization are distinct between the two
companies. Dr. Shalwitz is actively involved in research on Aerpio’s AKB-4924
for which there is presently active patenting in the areas of topical therapy
for various indications. The research for these discoveries is funded directly
by Aerpio Therapeutics, Inc. or indirectly by the US National Institutes for
Health and/or the US Department of Defense.

 

Acknowledged:

  

 

 

/s/ Robert Shalwitz

  

/s/ John Butler

Robert Shalwitz, Sr. VP and CMO

  

John Butler, CEO

Akebia Therapeutics, lnc.

  

Akebia Therapeutics, lnc.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PREVIOUS INVENTIONS

 

TO:

  

Akebia Therapeutics, Inc.

 

 

 

FROM:

  

 

 

 

 

DATE:

  

 

 

 

 

SUBJECT:

  

Previous Inventions

 

 

l.             Except as listed in Section 2 below, the following is a complete
list of all inventions, copyrighted works or improvements relevant to the
subject matter of my employment by Akebia Therapeutics, Inc. (the “Company”)
that have been made or conceived or first reduced to practice by me alone or
jointly with others prior to my engagement by the Company:

 

¨

  

 

No inventions or improvements.

 

¨

  

 

See below:

 

  

 

 

 

  

 

 

 

  

 

 

 

¨

Additional sheets attached.

2.             Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

 

 

  

Invention or Improvement

  

Party(ies)

  

Relationship

 

1.

  

 

  

 

  

 

 

2.

  

 

  

 

  

 

 

3.

  

 

  

 

  

 

 

¨

  

Additional sheets attached.

  

 

  

 

 

-5-